


Exhibit 10.14




Five9, Inc.
2015 Executive Bonus Plan
On February 3, 2015, the Compensation Committee of the Board of Directors (the
“Compensation Committee”) of Five9, Inc. (the “Company”) approved performance
targets for the year ending December 31, 2015 that will be used to determine the
amount of cash bonus awards that may be earned, on a quarterly basis, by the
Company’s Section 16 officers pursuant to the Company’s 2015 bonus program (the
“2015 Bonus Program”).
Funding of the 2015 Bonus Program will be based upon the Company’s financial
performance and each officer’s individual performance for the year ending
December 31, 2015, using a weighting of 75% for Company financial performance
and 25% for individual performance (with the exception of Michael Burkland,
whose funding will be determined solely on Company financial performance, and
Dan Burkland, whose funding will be determined using a weighting of 60% for
sales performance and 40% for Company financial performance). Financial
performance will be based upon the Company’s achievement of predetermined
revenue and adjusted EBITDA targets using a weighting of 80% for performance
achieved against the revenue target and 20% for performance achieved against the
adjusted EBITDA target. Achievement below 90% of either the revenue target or
the adjusted EBITDA target would result in no cash payout with respect to such
target. Achievement up to 125% of the revenue target would result in increasing
payouts up to a maximum payout of 150% of the portion of the target bonus
allocated to the revenue target. Achievement up to 140% of the adjusted EBITDA
target would result in increasing payouts up to a maximum payout of 180% of the
portion of the target bonus allocated to the adjusted EBITDA target. In the
event that the Company achieves less than 80% of the adjusted EBITDA target, the
maximum cash payout for achieving the revenue target will be 100% of the revenue
target bonus.
Below are the annual target bonus levels under the 2015 Bonus Program for the
Company’s listed Section 16 officers:
Name
 
Annual Target Bonus
(USD)
 
Annual Target Bonus as a Percentage of Base Salary
Michael Burkland
 
$
320,000
 
 
60%
Barry Zwarenstein
 
$
147,000
 
 
40%
Moni Manor
 
$
129,000
 
 
44%
Dan Burkland
 
$
247,000
 
 
78%
Scott Welch
 
$
92,000
 
 
28%







